Name: Commission Regulation (EEC) No 2530/87 of 21 August 1987 on the supply of common wheat flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/ 16 Official Journal of the European Communities 22. 8 . 87 COMMISSION REGULATION (EEC) No 2530/87 of 21 August 1987 on the supply of common wheat flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 March 1987 on the supply of food-aid to UNHCR, the Commission allocated to the latter organiztion 3 955 tonnes of cereals to be supplied free-at-port of landing ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat flour to UNHCR in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 August 1987. For the Commission Frans ANDRIESSEN Vice-President V) OJ No L 370, 30 . 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2 . 1987, p. 54. O OJ No L 136, 26 . 5 . 1987 , p. 1 . 0 OJ No L 204, 25 . 7 . 1987, p. 1 . 22. 8 . 87 Official Journal of the European Communities No L 240/ 17 ANNEX 1 . Operation No (') : 634/87 2. Programme : 1987 3 . Recipient : UNHCR 4. Representative of the recipient (2) : M. Coosemans, Palais des Nations, CH-211 Geneve 10  Telex 27492) 5 . Place or country of destination : Somalia 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A.6) Specific chracteristics : Hagberg falling number of at least 160 . 8 . Total quantitiy : 2 887 tonnes (3 955 tonnes of cereals) 9 . Number of lots : 1 ( in 2 parts : A  2 000 tonnes, B  887 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2.C)  marking on the bags in letters at least 5 cm high ; Part A : ACTION NO 634/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA FOR FREE DISTRIBUTION / MOGADISHU Part B : ACTION NO 634/87 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA FOR FREE DISTRIBUTION / BERBERA 11 . Method of mobilization : he Community market 12. Stage of supply : supply free at part of landurg 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Mogadishu 2 000 tonnes, Berbera 887 tonnes 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 October 1987 18 . Deadline for the supply : 30 November 1987 19. Procedure for determining the costs of supply : Tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 15 September 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission , of tenders : 29 September 1987 (b) period for making the goods available a the port of shipment where the supply is awarded at the port of shipment stage : 15 October to 10 November 1987 (c) deadline for the supply : 15 December 1987 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de 1 aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la loi , B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 31 August 1987 fixed by Regulation (EEC) No 2283/87 in Official Journal of the European Communities No L 209 of 31 July, 1987, p. 19 . No L 240/ 18 Official Journal of the European Communities 22. 8 . 87 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . (4) Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.